Citation Nr: 1723332	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  07-37 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy secondary to low back disability.

3.  Entitlement to service connection for bilateral knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to August 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran testified at a hearing before a Veterans Law Judge in February 2012.  The Veteran also testified before an RO in March 2010.  A transcript of each hearing has been associated with the record.

The Veteran was previously represented by a private attorney.  The VA cancelled the authority of that private attorney to represent VA claimants, effective August 2014.  In an undated letter, the RO notified the Veteran of this and informed the Veteran of his options regarding representation.  The Veteran has since proceeded without representation.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Board hearing in February 2012, the Veteran stated he received treatment for his back and knee from, among other sources, a private chiropractor named Dr. Doug Piersol in Marietta, Ohio immediately after discharge from active duty.  In the May 2012 remand, the Board noted that, as service treatment records were for the most part unavailable through no fault of the Veteran, a heightened obligation to assist in the development of the case existed.  Consequently, the Board instructed the RO to request various treatment records.  

Pertinent for this remand, in May 2012 the Board instructed that "the appellant should also be requested to provide the names and addresses of any and all physicians and/or facilities, including Dr. Piersol, from which he received treatment for the back and knees during active duty and after discharge from the service in 1989."  There is no evidence that this has been done.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall review the prior rating decisions that employ the use of diagnostic code 5003.  The AOJ should decide whether the code is correct.  If the code is correct, the AOJ must consider whether the appellant has a subsequent manifestation of the already service connected disease process.  38 C.F.R. § 3.303(b).

2.  Request the Veteran (a) provide the names and addresses of all physicians or facilities, including for Dr. Piersol; (b) provide authorization to obtain any outstanding, relevant private treatment records; and (c) obtain these records.  If any records are not available, the Veteran should be notified.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

